Citation Nr: 1749709	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to contaminants in the water supply at United States Marine Corps Base Camp Lejeune ("Camp Lejeune").


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on periods of active duty in the United States Marine Corps from November 1983 to May 1993 and from February 2003 to January 2004. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune from August 5, 1985 to May 7, 1989, which was for more than 30 days during the period beginning on August 1, 1953, and ending on December 31, 1987.

2. It is presumed that the Veteran's current Parkinson's disease is related to his military service, to include exposure to contaminants in the water supply at Camp LeJeune. 


CONCLUSION OF LAW

Service connection for Parkinson's Disease is warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Parkinson's Disease

During the course of the Veteran's appeal 38 C.F.R. §§ 3.307 and 3.309 were amended to include a presumption of service connection for Parkinson's Disease for service members who were stationed at Camp Lejeune for 30 or more days during the period beginning on August 1, 1953, and ending on December 31, 1987.  See  82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017).  

The Veteran's medical records indicate a current diagnosis of Parkinson's Disease.  His personnel records indicate that he was stationed at United States Marine Corps Base Camp Lejeune from August 5, 1985 to May 7, 1989.  There is no evidence of record that would effectively rebut the presumption of service connection for Parkinson's Disease for such service.

Therefore, service connection for the Veteran's Parkinson's disease is warranted. 

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for Parkinson's Disease is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


